Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 14 August 2022 has been entered.

Status of Claims
Claims 9 and 10 are pending.
Claims 9 and 10 are rejected.
Claim 9 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/076,931, 03/22/2016, which claims benefit of 62/138,099, 03/25/2015, and names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/148,462 and 15/076,931 appear to be the same; i.e., instant application 16/148,462 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the abandonment issued from parent application 15/076,931 was issued either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 15/076,931.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 9 and 10 have the effective filing date of 25 March 2015.

Specification
This objection to the specification was cited in the Final Office Action mailed 14 February 2022. It is being re-cited here because the issue has not been resolved by Applicant.

The disclosure is objected to because of the following informalities:

The specification is objected to because it is not paginated. 
MPEP 608.01 (I)/37 CFR 1.52 (b)(5)) states: Other than in a reissue application or reexamination or supplemental examination proceeding, the pages of the specification including claims and abstract must be numbered consecutively, starting with 1, the numbers being centrally located above or preferably below, the text.

Appropriate correction is required.

Claim Objections
	The objection to Claim 1, in the Final Office Action mailed 14 February 2022, is withdrawn in view of Applicants' amendment received 14 August 2022, in which the cited claim was canceled.

Claim 9 is objected to because of the following informalities:

(1) Claim 9, line 3, recites: “…, Bacillus coagulans, and Lactobacillus plantarum,…”, which should read: “…, Bacillus coagulans, and Lactobacillus plantarum,…” That is, the conjunction ‘and’ should not be italicized.
(2) Claim 9 recites: “A method for enhancing…, consisting of growing at least one bacterium…, on a growth medium…, with said growth medium also including a…”, which should read: “A method for enhancing…, consisting of growing at least one bacterium…, on a growth medium…, wherein said growth medium also includes a…”

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1 and 2 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Final Office Action mailed 14 February 2022, is withdrawn in view of Applicants' amendment received 14 August 2022, in which the cited claims were canceled.

The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 9 and 10 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
[Claim 10 is dependent on claim 9, contains the limitations of claim 9, and, therefore, is rejected for the same reason.]

	Claims 9 and 10 fail to comply with the written description requirement because they contain new matter.

	(1) Claim 9, lines 8-9, recites: “…to create a solid substrate delivery system containing all of said bacterium and said growth medium…”
	The specification recites: “[014] Bacillus subtilis Solid Substrate Delivery System: 25-97% of total biomass on a dry weight basis: contains a single or combination of, legumes, seeds, herbs and spices. An exemplary combination is at least five or more of Cabbage, …, Navy Bean, and Pinto Bean.” (originally-filed specification, para. [014]); “[016] Liquid Substrate Nutrient Stimulant: may contain for example 500-1,000 ml total liquid material consisting of a single or combination of juices from fruits, vegetables and herbs containing low or high levels of naturally occurring sugars such as Aloe Vera (Inner Leaf), Purple Carrot, Grape, Apple, Pomegranate, Beet, Parsley and
Cabbage.” (para. [016]); and “[017] Lactobacillus plantarum Solid Substrate Delivery System containing 25-97% of total biomass material on a dry weight basis: may contain for example one or more of legumes, seeds, herbs and spices such as, Kidney Bean,…, Navy Bean and Pinto Bean.” (para. [017]).
That is, the bacterium is not included in the list of ingredients that make up the dry-weight part (i.e., 25-97%) of the biomass for the purpose of calculating the biomass as dry weight. The organic aloe vera juice is not included in the list of ingredients that make up the dry-weight part of the biomass for the purpose of calculating the biomass as dry weight, but is supplemented as a liquid substrate nutrient supplement. That is, the organic aloe vera juice is not described as being a part of the solid (dry-weight) biomass. In addition, one of ordinary skill in the art would understand that the process of bacterial fermentation of organic products cannot occur in a completely dry environment; on the other hand, one of ordinary skill in the art would understand that liquid fermentation products could be dried down and converted to, e.g., dehydrated powders. However, the instant specification does not describe this type of processing step, and merely states that the bacterial substrate contains the dry weight biomass as stated, which only describes the growth media.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claims or the claims may be amended to recite ingredients or components which are part of the dry weight portion of the biomass, as supported by the specification.

(2) Claim 9 recites: “…, with said growth medium also including a liquid during said growing, to create a solid substrate delivery system containing all of said bacterium and said growth medium…”
However, the solid substrate delivery system is not described as containing a liquid. The specification recites: “[014] Bacillus subtilis Solid Substrate Delivery System: 25-97% of total biomass on a dry weight basis: contains a single or combination of, legumes, seeds, herbs and spices. An exemplary combination is at least five or more of Cabbage, …, Navy Bean, and Pinto Bean” (originally-filed specification, para. [014]). An American English dictionary definition of the term ‘dry weight basis’ is: the ratio of the amount of dry solid in a sample after drying to the total mass of the sample before drying. The claimed method does not include a drying step. 
It is also noted that the specification does not show the weight amounts of any of the ingredients that go into the preparation of the solid substrate delivery system that results from the method of claim 9, but rather overall percentages of described growth substrates (e.g., spec., para. [014], [015] and [017]). That is, because none of the ingredients or components are combined on a specific weight basis (e.g., mg, gr, kg, oz, lb) the abovementioned percent determination of the total biomass cannot be performed.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claims or the claims may be amended to recite ingredients or components which are part of the dry weight portion of the biomass, as supported by the specification.


35 U.S.C. § 112(b)
The rejection of Claims 1 and 2 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 14 February 2022, is withdrawn in view of Applicants’ amendment received 14 August 2022, in which the cited claims were canceled.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1 and 2 under 35 U.S.C. §103 as being unpatentable over Ogueke et al. in view of Bisterfeld von Meer, Baek et al., Fijan, Chang, and Nair, in the Final Office Action mailed 14 February 2022, is withdrawn in view of Applicants' amendment received 14 August 2022. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Inyang et al. ((2006) Afr. J. Biotechnol. 5(22): 2334-2337) in view of and as evidenced by Amadou et al. (2011) Cereal Foods World, pp. 115-121), and Mahr (Ornamental Millet. Univ. Wisconsin-Madison. Downloaded 16 Sept. 2022, pp. 1-7).

Inyang et al. in view of and as evidenced by Amadou et al., and Mahr addresses the limitations of claim 9.
Regarding claim 9, Inyang et al. shows that ogi, a cereal fermented paste, was produced from millet containing different levels (0, 5, 10%) of millet malts (pg. 2334, Abstract). Preparation of dry milled ogi from malted millet is described according to Figure 1. That is, millet grains were cleaned and weighed then steeped in water at room temperature (30oC) for 18 h. After steeping, the grains were spread on a jute bag and covered, watered and left to germinate in a dark cupboard at room temperature for 72h. Germinated grains were dried in the sun. Each of these samples was steeped for 72 h to ferment, after which it was dried in the sun, milled, sieved and packaged (pg. 2335, column 1, para. 4; and column 2, Fig. 1). Microbiological and nutritional studies showed that the lactic acid bacterium Lactobacillus plantarum, as well as aerobic bacteria, yeasts and molds are the major organisms responsible for the fermentation and nutritional improvement of ogi. Another study determined that L. plantarum was the predominant organism in the fermentation (pg. 2334, column 2, para. 1 [Claim 9- A method for enhancing the probiotic constituency of edible or fermented foods, consisting of growing at least one bacterium selected from a group which includes Lactobacillus plantarum, on a growth medium containing one or more of growth media selected from a group which includes purple millet, with said growth medium also including a liquid during said growing, to create a solid substrate delivery system containing all of said bacterium and said growth medium as an edible or fermented food or a constituent thereof]).

Inyang et al. (2006) does not specifically show the use of purple millet in the method.
Amadou et al. teaches that there are many varieties of millet, but the four major types include pearl millet (Pennisetum glaucum), which comprises 40% of worldwide production. Pearl millet produces the largest seeds and is the variety most commonly used for human consumption (pg. 115, column 1, last para. thru column 2, lines 1-6). Table I shows that ogi is an example of a millet-based fermented food. Table I also shows that L. plantarum has been used to ferment millet in order to prepare ogi (pg. 116, Table I, entry “ogi”).
Mahr teaches that ‘Purple Majesty’ is a type of ornamental millet with the genus/species name Pennisetum glaucum. P. glaucum, sometimes called cattail, bulrush, or pearl millet, is one of the world’s oldest cultivated grains, grown as a food or forage crop in Africa and the Indian subcontinent since prehistoric times (pg. 1, para. 1).
That is, the purple millet, shown by Mahr, is the same genus/species as the pearl millet, shown by Amadou et al., which is the variety most commonly used for human consumption, as one of the world’s oldest cultivated grains, and, therefore, which, in turn, is most likely the type of millet, shown by Inyang et al.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for enhancing the probiotic constituency of edible or fermented foods, consisting of growing Lactobacillus plantarum on a millet growth medium, as shown by Inyang et al., by using purple millet as the growth medium [Claim 9], with a reasonable expectation of success, because Amadou et al. teaches that pearl millet (Pennisetum glaucum) is the most commonly used variety used for human consumption, and Mahr teaches that purple millet (= Purple Majesty) is the same genus/species as pearl millet, also indicating that it is one of the world’s oldest cultivated grains. That is, although Inyang et al. is silent on the type of millet that is specifically used to produce ogi, one of ordinary skill in the art would surmise, from the information provided by Amadou et al. and Mahr, that the millet, shown by Inyang et al., is very likely to be pearl millet. Therefore, in view of Mahr, the millet, shown by Inyang et al., could be substituted for purple millet because of their identical genus/species designations, with the reasonably predictable expectation that the resulting edible, fermented food would have an enhanced probiotic constituency similar to that exhibited by the fermented, dried product, shown by Inyang et al. (MPEP 2143 (I)((B)(3)). 
It would have been further obvious to have incorporated Lactobacillus plantarum as the sole bacterial species used to produce an edible, fermented food [Claim 9], such as the ogi shown by Inyang et al., with a reasonable expectation of success, because Inyang et al. teaches that a study found that L. plantarum was the predominant organism found in the fermentation of ogi, and Amadou et al. teaches that L. plantarum is one of the microorganisms that has been used to produce ogi (MPEP 2143 (I)(G)). Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated L. plantarum alone into a method for enhancing the probiotic constituency of an edible, fermented food, with the reasonably predictable expectation that the incorporation of L. plantarum would indeed enhance the probiotic constituency of an edible, fermented food, such as ogi (MPEP 2143 (I)(G)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Amadou et al. also teaches that a study found that Lactobacillus plantarum was also the predominant organism in ogi fermentation responsible for lactic acid production. Lactic, acetic, butyric, and formic acids give ogi its characteristic aroma and sour flavor. Light colored ogi with a mild sour flavor is reportedly preferred by consumers (Amadou et al., pg. 119, column 1, lines 18-26). That is, the incorporation of L. plantarum into a method for producing a fermented food would improve the food by imparting a taste most preferred by consumers. In addition, Amadou et al. teaches that cereals, particularly millet, have great potential as raw materials for use in commercial products (Amadou et al., pg. 119, column 3, last para.).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Inyang et al., Amadou et al., and Mahr, as applied to claim 9 above, and further in view of Nagpal et al. ((2012) Acta Biomed. 83: 1-6).

Inyang et al., Amadou et al., and Mahr, as applied to claim 9 above, do not show: 1) said liquid is aloe vera juice [Claim 10].

Nagpal et al. provides information that would have motivated one of ordinary skill in the art to have used aloe vera juice as the liquid in the fermentation of purple millet using L. plantarum, as shown by Inyang et al., Amadou et al., and Mahr, by way of addressing the limitations of claim 10.
Regarding claim 10, Nagpal et al. shows experiments in which different concentrations of Aloe vera juice incorporated into the growth media of Lactobacilli were tested to observe the effect on growth and activities of these bacteria (pg. 1, Abstract). Overnight grown cultures of L. acidophilus, L. plantarum, L. casei (1%) were inoculated respectively into MRS (de Man Rogosa Sharpe) broth containing different concentrations of Aloe vera juice (5%, 15%, 25%, 50% and 100%), and incubated for 48 hr at 37°C (pg. 2, column 1, last para.). The promoted rate of growth of L. plantarum was normal at 5% and 15% aloe vera juice, but slower at 25%, 50% and 100% (pg. 4, column 1, lines 1-3). In the case of L. plantarum the generation time (in minutes) was found to be 62 (0%), 59 (5%), 71 (15%), 103 (25%), 203 (50%), 213 (100%) (pg. 4, column 2, para. 1). Figure 4 shows the pH values and acidity (% lactic acid) values for the L. plantarum fermented MRS containing different concentrations of Aloe vera juice (pg. 4, column 1, Fig. 4). From the results obtained, it could be clearly advocated that Aloe vera could promote the growth of probiotic Lactobacilli at particular concentrations, and hence, could be used as a prebiotic for preparation of synbiotic therapeutic products (pg. 5, column 1, para. 1 [Claim 10- said liquid is aloe vera juice]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for enhancing the probiotic constituency of edible or fermented foods, consisting of growing Lactobacillus plantarum on a millet growth medium, as shown by Inyang et al., Amadou et al., and Mahr, as applied to claim 9 above, by using aloe vera juice as the liquid in the fermentation process [Claim 10], as shown by Nagpal et al., with a reasonable expectation of success, because Nagpal et al. shows that L. plantarum actively grows and ferments in the presence of aloe vera juice, and L. plantarum is used to produce the fermented edible food ogi, as shown by Inyang et al., Amadou et al., and Mahr, as applied to claim 9 above (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Nagpal et al. teaches that, based on the obtained results, it could be clearly advocated that Aloe vera could promote the growth of probiotic Lactobacilli at particular concentrations, and hence, could be used as a prebiotic for preparation of synbiotic therapeutic products (pg. 5, column 1, para. 1). In addition, Nagpal et al. teaches that Aloe vera juice has been used for the preparation of soft drinks with nutritional qualities and tonics containing amino acids and minerals. Aloe vera is now being explored as a treatment for gastrointestinal disorders. Aloe vera can possibly be used as a prebiotic, because of its nutritional composition, particularly acemanane, glucomannan, mannose polymers (accemannose), vitamin A, vitamin B1, B6 and vitamin C etc. Additionally, Aloe vera has laxative effects that are caused by aloin, which is found in the sap of the Aloe vera plant. Aloe also has anti-inflammatory and analgesic effects, which may help lessen other digestive symptoms. Thus, combining Aloe vera and probiotics could form a potential synbiotic. It has been hypothesized that synbiotics may have additive or synergistic effects on digestive health, meaning there would be more benefits from using both components together than from using either component alone. Therefore, using Aloe vera with probiotics may prove to be better for the digestive tract than using either by themselves (pg. 4, column 2, para. 2 thru pg. 5, column 1, lines 1-9). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 1-2 (Remarks not paginated), filed 14 August 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered but are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1-2 were canceled, and new claims 9 and 10 were added.

1. Applicant remarks (pp. 1-2) the rejection of (former) claims 1 and 2 for asserted obviousness over seven references (Ogueke et al, Bisterfeld von Meer, Baek et al., Fijan, Chang and Nair) is overcome by means of the amended claims submitted herewith, for reasons which include the following. The most important new distinction is that the present claims including the transitional phrase, "comprising," and therefore the constituents recited cannot be taught or suggested by the newly-cited Nair prior art which is limited to (and focuses exclusively on) soy products and various versions thereof-whereas the present invention does not and cannot embrace a soy constituent at all. Applicant remarks against all of the references of cited in the Non-Final Office Action mailed 14 February 2022.
However, in response to Applicant, these arguments are moot because the previously-cited references are not cited in this Office Action.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631